 (;. M. MASONRY CO.G. M. Masonry Co. and Southern California DistrictCouncil of Laborers, affiliated with l,aborer's Inter-national Union of North America, AFL-CIO. Case21 CA 16676September 24. 1979DECISION AND ORDERBY MEMBERS JENKINS. PNtL()O, AND) MURPItYOn November 21, 1978, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I In adopting the Administrative Law Judge's Decision we disavow an)inference which may appear therein suggesting that the rationale of Dee CeeFloor Covering. inc and irs Alter Ego and/or Successor. Dagin.Akrah FloorCovering. Inc., 232 NLRB 421 (1977), is applicable to 9(a) bargaining rela-tionships.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON. Administrative Law Judge: Thismatter was heard by me in Los Angeles. California, on Sep-tember 14. 1978. On June 12, 1978. the Regional Directorfor Region 21 issued a complaint and notice of hearing inthe above-captioned matter, based upon an unfair laborpractice charge filed on May 17, 1978, alleging violations ofSection 8(a)(5) and (I) of the National Labor Relations Act.as amended, 29 U.S.C. §151, et seq., herein called the Act.All parties have been afforded full opportunity to appear.to introduce evidence, to examine and cross-examine wit-nesses. and to file briefs.' Based upon the entire record. thebriefs filed n behalf of the parties, and my observation ofthe demeanor of the witnesses I make the follo ing:FINDIN(GS OF A(CII. JRISI)I( 'IONThe complaint alleges, the answer admits, and I find thatG. M. Masonry Co., hereinafter called Respondent. hasbeen at all times material herein engaged as a masonry sub-contractor in the building and construction industry inSouthern California with an office located in Santa Ana.California. During the representative 12-month period pre-ceding the issuance of the complaint Respondent performedservices valued in excess of $50,000 for customers locatedwithin the State of California, each of which in turn annu-ally purchases and receives goods and products valued inexcess of $50.000 directly from suppliers located outside theState of California. Therefore. I find that Respondent is andhas been at all times material herein an employer engagedin commerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INV()I. EI)As alleged in the complaint and admitted by Respon-dent's answer thereto, at all times material herein SouthernCalifornia District Council of Laborers, affiliated with La-borer's International Union of North America, AFL-CIO,herein called the Union, has been a labor organizationwithin the meaning of Section 2(5) of the Act. I further findthat Local Union No. 652. Laborers' International Unionof North America. AFL. CIO. hereafter called Local 652. isand has been at all times material herein a labor organiza-tion within the meaning of Section 2(5) of the Act and is anaffiliate of the Union.Ill. THE ISSUESWhether on and after April 25, 1978.2 Respondent wasprivileged in its admitted refusal to recognize the Union asthe exclusive collective-bargaining representative of certainof its masonry employees, in its admitted repudiation of,and in its refusal to apply to those masonry employees theterms and conditions of employment embodied in a collec-tive-bargaining agreement entered into between Respon-dent and the Union on or about April 24.IV. THE A.LEGED UNFAIR LtABOR PRA( TI(ISThe essentially uncontroverted background facts' are asfollows: Respondent, Gary M. Gideon. d/b/a G. M. Ma-sonry Co.. performs masonry work primarily on apartmentsI The Union appeared at the hearing through counsel hut did not file abrief. Briefs were timel filed by the General Counsel and Respondent andreceived due consideration.2 Unless otherwise specified all dates are In 1978In m judgment, not all of the facts set forth hereinafter are relevant tomy disposition of the case They are nevertheless included in deference tocertain positions taken by the parties which require reference to them.245 NLRB No. 54267 DE('ISIONS O() NATIONAL LABOR RELA'IHONS BOARDand new housing tracts pursuant to subcontracts which itreceives from general contractors. Respondent has no per-manent staff of' construction employees but, rather, hiresthem as it obtains subcontracts for specific projects.In July 1976, shortly after entering the subcontractingbusiness. Respondent was engaged on a masonry job at anunspecified location or Comer C'onstruction Compalny. Ithad one employee working at the time and had been on thejob for less than I week when Gideon was approached bh arepresentative from local 652. who asked Gideon if his em-ployee "was in the Union." After Gideon identified himselfas a "nonunion contractor." the Local 652 representativesaid "either you sign the agreement ...or I am going toshut down the job." As Gideon put it, being new to thebusiness and out of concern for the impact that picketingmight have on his ability to continue in business, he agreedto sign a labor agreement tendered by the representative.That agreement, signed by Giideon on July 6, 1976, wascaptioned "Brick Tenders Short-Form agreement." TheUnion and its affiliated local unions, including Local 652.were identified as the labor organizations party to that con-tract. The contract purported to cover all "mason tenders"(sometimes referred to as "brick tenders"). employed bysignatory contractors or subcontractors working in a largegeographical area encompassing Los Angeles Count? andthe greater surrounding Southern California area. II con-tained, inter alia, a requirement that employees he hiredpursuant to an exclusive nondiscriminatory referral systemto be operated by the local unions comprising the Union. Italso contained a union-security provision as well as provi-sion for contractor payments into health and welfare andpension trust funds on behalf of covered employees. By itsterms the contract was effective between the dates of May1, 1974, and June 15, 1977, with provision for automaticrenewal on an annual basis thereafter absent 60 days' writ-ten notice prior to the scheduled June 15. 1977. expirationdate of either party's desire to "modify, amend or negotiatechanges."Thereafter, for each month in the period July 1976 toMay 1977, Respondent made monthly trust contributionsand filed regular monthly reports to the trust signed byGideon and identifying employees on whose behalf contri-butions were being made. Respondent's trust contributionreports reflect payments having been made on behalf of nomore than two employees in any given monthly period. Itwas further stipulated by the parties and I find that at alltimes during the period July 6, 1976. until at least June415.1977, "the Union acquired and maintained a status as arepresentative of the majority of Respondent's employees."The manner in which said "majority" was acquired andmaintained is not evident from the record, Presumably,however, such "majority" would occur in due course pursu-ant to Respondent's honoring of the exclusive hiring halland union-security provisions of the contract in effect dur-ing that period.4 In restating the parties' stipulation at the hearing I inadvertently referredto the date of "Jul/ IS, 1977." The correct latter date. as is plain froim thediscussion which preceded my restatement, is June I5. 1977. Accordingly. Ihave set forth the correct date in the above finding.The record is silent as to any action which the Unionmay have taken to forestall automatic renewal of said con-tract in the period before June 15. 1977: however. on June1,. 1977. Gideon mailed a letter to the Union. received indue course. which stated in pertinent part:Gentlemen:This is mv notification to ou that as of June 15,1977 1 am terminating the contract I signed with thel.aborers' ocal t652. dated July 6, 1976.Thereafter, Respondent submitted a report on a standardreporting form to the above-mentioned trusts purporting tocover hours worked in the month of June 1977 which con-tained the names of no employees and which also containedthe handwritten notation entered by Gideon: "agreementwas cancelled period." Respondent did not file any furthersigned trust fund reports after the June 1977 reporting pe-riod, and, so far as this record discloses, it failed to makeany trust contributions whatsoever, even though the recordindicates that it continued to perfiorm subcontracting workon various jobs within the Union's jurisdictional area.The record further sketchily discloses that commencingon or about August 1, 1977. Local 652 picketed one ofRespondent's projects at Placentia, Calilfornia. This resultedin the filing b Respondent, through its labor relations rep-resentative, M. K. Sullivan. of' three separately captionedunfair labor practice charges under Section 8(hb)(3) and(4)(B) of the Act. The 8(b)(3) charges included the allega-tion that Local 652 had sought to force Respondent to "signan illegal contract to be negotiated by others." The chargeswere eventually the subject of an informal settlement agree-ment containing a nonadmission clause, approved by theRegional Director for Region 21 on September 19, 1977. Inthat agreement L.ocal 652 promised. inter alia, to bargain,"upon request." with Respondent in an appropriate unit setforth therein.Following the above-described settlement agreement inSeptember 1977 Respondent had at least one subcontract-ingjob for Comer Construction Company at a site on Giar-den Grove Boulevard in the city of Orange, California. Thiswork was performed sometime during the period Septem-ber 1977 to February 1978. This job was apparently per-formed on a "nonunion" basis, the record failing to indicateanything to the contrary. It appears that the work was onlyintermittently performed at that time due to an unusuallyrainy season.Respondent hired one Carlos Godinez in the first week ofDecember 1977. Although Godinez was a member of theUnion (or one of its constituent locals the record is notclear on this point), and Gideon was aware of this fct.Gideon hired him "directly" and not through the Union'shiring hall. The record does not disclose whether (iodinezwas working on the project in the city of Orange or on someother project which Respondent may have had at the timeof Godinez' commencement of employment, Gideon havingno specific recollection on that point.55 Godinez was called as a witness by counsel for the General Counsel. huthe was not asked which project he had been working on when first hired. Itcould not have been the "Brea" project discussed below. since. bh stipulationolf the parties. Respondent did not begin operations at the Brea project until"the end ol January 1978" (see Resp. Exh 2. par. I).268 G. M. MASONRY CO.There were no further contacts between Respondent andthe Union after the August 1977 picketing of the Placentiaproject until on or about the following February I. At thattime Respondent was working on a new construction jobfor Comer Construction Company in the city of Brea, Cali-fornia, which Respondent had begun at "the end of Janu-ary 1978" (see fn. 5). On February I Local 652 BusinessAgent Dave Atkinson had a conversation with Gideon atthe Brea jobsite. The nature of said conversation is not evi-dent from the record. On the following day. February 2.pickets appeared at the Brea jobsite carrying signs bearingthe legend: "Ron Comer Construction unfair to LaborersLocal 652."6On February 7 Respondent, through its labor relationsrepresentative, Sullivan, filed charges with the Regional Di-rector for Region 21 in Cases 21 CC-2014 and 21 CE-201.naming not only the Union and Local 652 but also "Build-ing & Construction Trades Council of Orange County."The charges alleged, in substance, that the three above-named entities had violated Section 8(b)(4)(A) and (B) and8(e) of the Act.The foregoing unfair labor practice charges were dis-missed by the Regional Director for Region 21 on February23. That administrative dismissal was not appealed by Re-spondent. In dismissing the "CE" case the Regional Direc-tor noted: "there is insufficient evidence to establish thatthe picketing constituted a reaffirmation of any agreementviolative of Section 8(e) of the Act or that any of thecharged parties engaged in any conduct violative of Section8(e) of the Act." With respect to the "CC" case, the Re-gional Director noted: "there is insufficient evidence to es-tablish that the picketing was for an object prohibited bySection 8(b)(4)(B) of the Act. Rather it appears that thepicketing was primary activity privileged by the proviso toSection 8(b){4)(B) of the Act."'Following that legal skirmish Respondent continued towork for Comer Construction Company at the Brea jobsitewithout further contact with the Union until on or aboutApril 19. During that period Godinez was employed con-tinuously. On March 17 an additional laborer, Reyes Jime-nez, was also hired. Jimenez, like Godinez, was hired di-rectly by Respondent "off the bank" as it were and notthrough the auspices of any hiring hall operated by theUnion or any of its constituent locals.'I This finding is based on the unconiradicled testimony orGideon as to thecontent of the picket signs. Gideon had first been asked by the GeneralCounsel whether "the Laborers' Union were picketing you on that project."Gideon answered: "yes they were." but he promptly corrected himself. say-ing that the pickets were against Comer Construction Company and bore thelegend quoted above.'The foregoing recital is mentioned here for the sole purpose of providingan understanding of the history of this case. It ought to be made clear.however, as I did at the heanng. that the Regional Director's conclusions asset forth in the February 23 dismissal letter do not constitute evidence as tothe character of the picketing in question, nor are they binding upon me Inany other respect.IThere is a probably immaterial conflict between the above finding andthe written stipulation of the parties, received as Resp. Exh. 2, on this point.According to par. I I of the written stipulation. "G. M. began masonry op-erations at the Brea project at the end of January 1978. with three (3) em-ployees. two of whom were laborers and the third, a brick mason. Thesesame three employees remained working for G. M. on the Brea project a alltimes material herein [Emphasis added.]" Specific evidence received at theOn April 19 Local 652 picketed Respondent at its Breaproject until April 24.9The picket signs stated: "G. M. Ma-sonry Unfair to Local 652. Not Paying Prevailing Wagesand Fringe Benefits." On the morning of April 24. actingunder pressure from his general contractor. Gideon sentword through one of the pickets that he wished to speakwith Local 652 agent Atkinson about signing a contract.Later that morning Gideon and Atkinson spoke briefl.Gideon expressed a willingness to sign a new contract. pro-vided that the Union would agree to certain requests asfollows: that the Union would abandon any claim it mighthave against Respondent for "retroactive pa" or "fines":that the Union would "clear" Godinez to work anywherehe wanted to: and that Jimenez would be permitted to jointhe Union and remain working for Respondent on the Breaproject. Atkinson replied that he would "take care of' Re-spondent. and Gideon thereupon signed a new contract ten-dered by Atkinson. That new contract was a preprinteddocument captioned "Brick Tenders Short Form Agree-ment 1977-1982" containing terms substantiali\ identical tothose in the earlier agreement which Respondent hadsigned in July 1976 but with different wage and fringe bene-fit rates. Its stated term was from July 1, 1977. through June15. 1982.On April 25. however. Respondent filed a petition torrepresentation election in Case 21-RM-1892. failing tomention the existence of the contract with the Union signedon the preceding day. On Ma I .for reasons which areunclear on this record but which may be related to the filingof a companion charge under Section 8(b)(7)(C) of the Act.the Regional Director for Region 21 directed that an elec-tion be conducted in that "RM" case. On June 14. follow-ing the filing of the instant charge. however. the RegionalDirector issued on Order vacating direction of election anddismissing petition in the "RM" case stating, in pertinentpart, as follows:subsequent investigation revealed that the object of theconduct giving rise to the aforementioned direction ofelection was not initial recognition but rather was theobtaining of a successor collective-bargaining agree-ment, that such a successor agreement was executedIby the Union and Respondentl on April 24. 1977 [sic]* ...*hearing based on Respondent's payroll records indicated that the secondlaborer. Jimenez. was hired on March 17 rather than at the beginning of theproject "at the end of January 1978" Accordingly. I hase ignored the par-ties' stipulation in this particular respect. preferring instead to rely upon themore specific evidence received at the hearing.9 Pursuant to charges filed by Respondent's representative on April 25 InCases 31 CC 2038 1 and 21 CE-207, the Regional Director for Region 21issued a consolidated complaint on May 25 which alleged. in substance. Ihatsaid picketing violated Sec. 8(b}4{A) and (e) of the Act because the picket-ing was for the alleged purpose of requiring Respondent to sign a contractcontaining. inter aia, provisions violative of Sec. 8(e). That matter is nowpending before the Board pursuant to the parties' joint motion and an ac-companying stipulation of fact (which latter document was received in thiscase as Resp. Exh. 2. for supplementary background purposes). I deniedRespondent's motion made at heanng to adjourn the hearing until such timeas the Board had decided the foregoing cases. I hereby futher dens Respon-dent's renewed motion of similar effect made in its brief269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe aforementioned valid collective bargaining agree-ment between the parties acts as a bar to the holding ofan election herein. Accordingly, I shall vacate the di-rection of election and dismiss the petition.'°]At all times since its execution of the April 24 contract,however, Respondent has failed to apply its terms to itsemployees and has refused to recognize and bargain withthe Union as the representative of its employees.V. DISCUSSION ANI) ANALYSISAlthough somewhat convoluted in a detailed retelling,the relevant background facts may be summarized as fol-lows. After signing an initial agreement with the Union inJuly 1976 Respondent honored that agreement until the fol-lowing June, during which time a majority of its employeeson its various projects were represented by the Union. SinceJune 1977 and to date Respondent has performed subcon-tracting work on a new series of different projects usingemployees hired through its own devices who have receivedwages and benefits determined by Respondent unilaterallyand without regard to the provisions of any union contract.Its execution of a new contract with the Union at the Breaproject on April 24 signaled a change in Respondent's pat-tern of "nonunion" operations, but the April 24 contractwas promptly ignored and disavowed thereafter, and Re-spondent has continued, in fact, to perform subcontractingwork as if it had no obligation to recognize the Union or tohonor the April 24 agreement. At no time on or after April24 is there any affirmative indication that a majority ofRespondent's employees at the Brea project desired repre-sentation by the Union. The most that the record shows inthis regard is that one employee, Godinez, was a member ofa local of the "Laborers" Union.A. Summary of the Parties' ContentionsIn addition to a secondary defense dealt with hereafter.Respondent argues primarily that the April 24 contract wasa "pre-hire" agreement of the type contemplated by Section8(f) of the Act" which, under previous Board rulings.'2as1' In so holding the Regional Director appears to have decided in a repre-sentation case context essentially the same question posed herein (see discus-sion, infra). To the extent that it might be argued that Sec. 102.67(f) of theBoard's Rules and Regulations bars "relitigation" of that issue in this "re-lated subsequent" unfair labor practice case, I find that such an argumentwas waived by full litigation of the issue herein without objection from theGeneral Counsel or the Union. See City Motor Cornpany. Inc., 214 NLRB298 (1974); Barwood, Inc.. 209 NLRB 19 (1974)." Sec. 8(f) states in pertinent part:(f) It shall not be an unfair labor practice ... for an employer en-gaged primanly in the building and construction industry to make anagreement covering employees engaged ..in the building and con-struction industry with a labor organization of which building and con-struction employees are members ... because (I) the majority status ofsuch labor organization has not been established under the provisions ofsection 9 of this Act prior to the making of such agreement .... Pro-videdfurther, That any agreement which would be invalid. but for clause(I) of this subsection, shall not be a bar to a petition filed pursuant tosection 9(c) or 9(e). [Emphasis supplied.]I R. J. Smith Construction Co.., Inc., 191 NLRB 693 (1971), enforcementdenied 480 F.2d 1186 (D.C. Cir. 1973); see also its companion, RuttmanConstruction Company, etc., 191 NLRB 701, 702 (1971), wherein the Boardratified by the Supreme Court in Higdon Contracting Com-pany,'3Respondent was free to repudiate at will unless theUnion in fact represented a majority of its employees at thetime of repudiation. Noting that the record fails to reflectthat a "majority", i.e., both of its then-employed laborers,desired representation by the Union, a prima flie burdenwhich Respondent claims the General Counsel must shoul-der, Respondent contends that it was free under the forego-ing authorities to repudiate the April 24 contract on the dayafter its execution.The General Counsel contends that on April 24 theUnion enjoyed a continuing "presumption" of "majoritystatus" deriving from the contractual relationship in theyear following the execution of the July 1976 contract, dur-ing which time a majority of Respondent's employees sup-ported the Union.Thus, conceding that no more than a repudiatable Sec-tion 8(f) relationship existed upon execution of the July1976 contract, the General Counsel argues that the parties'relationship ripened into a full. "Section 9(a)" relationshipwhich Respondent was not free to repudiate after theUnion eventually commanded "majority" support amongRespondent's employees. Under established principles.therefore. the General Counsel contends that Respondenthad an obligation to recognize the Union when confrontedwith renewed demands in April. absent a "good faithdoubt, based upon objective considerations"'4 that theUnion no longer enjoyed majority support in the unit. TheGeneral Counsel further correctly argues that where such a"Section 9(a)" relationship exists the burden shifts to Re-spondent to show that there is a good-faith basis for doubt-ing the Union's majority-a burden which the GeneralCounsel correctly notes is not ordinarily satisfied where, ashere, it is simply shown that one of' two unit employees isnot a "member" of the Union. In these circumstances, ac-cording to the General Counsel's theory'. the April 24 con-tract signed by Gideon was not a mere "pre-hire" agree-ment under Section 8(f) but was a valid, conventional,collective-bargaining agreement, carrying with it a full obli-gation on Respondent's part under Section 8a)(5) and (d)of the Act to recognize the Union and to implement itsprovisions during its term.described execution of a "pre-hire" agreement under Sec. 8(f ) as being"merely a preliminary step that contemplates further action for the develop-ment or a full bargaining relationship"' N L.R.B. v. Local Union No. 103. Inrernationul sociaturion of Bridge,.Structural and Ornamental Iron Workers. AFL CIO (Higdan ConractingCo.) 98 S.Ct. 651 (1978). in which the Court stated (at p. 658)The employer's duty to bargain and honor the [Sec. 8(f)j contract iscontingent on the union attaining majority support at the arious con-struction sites.'' Since the right to decline further recognition based on an employer's"good faith doubt," etc., exists only after a union contract has expired, thisargument must assume, as I have for purposes of' this Decision. that the firstcontract had fully terminated upon its stated expiration date in June 1977.As a matter of law. that contract might still have been in effect immediatelybefore the signing of the new agreement, in slew of the "automatic renewal"provisions contained therein and the fact that there is no evidence that it wasterminated or opened for renegotiation in a timely fashion (that is. prior tothe final 60 days of its stated term). The Union also appears to have assumedthat Respondent's June 1. 1977, "termination" letter was effective. notwith-standing its contractual untimeliness, since it never claimed that a contractwas in effect between it and Respondent between June 15. 1977. and April24. 1978.270 G. M. MASONRY CO.Addressing himself to Respondent's argument under Sec-tion 8(f), the General Counsel states that "Section 8(f) isapplicable only to initial contracts," citing portions of theDecision of the Administrative Law Judge in HabermanConstruction Company. 236 NLRB 79 (1978). as well asBricklayers & Masons International Union. Local ,No. 3(Eastern Washington Builders Chapter of A GC 162 NLRB476 (1966). From that base, the General Counsel contendsthat the April 24 contract was a "successive" as opposedto an "initial" -agreement. carrying with it the irrehuttablepresumption that the Union enjoyed majority status al thetime of its execution. Accordingly. so the argument goes,Respondent was unable to invoke any right otherwise exist-ing under Section 8(f) to repudiate the April 24 contractand the attendant recognitional and bargaining relationshipwith the Union at any time during the term of the April 24contract.B. ConclusionsThe General Counsel's argument is seriously flawed bythe fact that it not only misconstrues the import of theBoard's decision in Haberman, supra.' but it also omits ref-erence to what I deem to be dispositive Board precedent tothe contrary. In Dee Ccce Floor Covering, Inc.. et al., 232NLRB 421 (1978), as here, the employer and the construc-tion union involved had had a prior contractual relation-ship based on a contract signed in 1973. followed by em-ployment on subsequent projects of mostly union membersand application of the 1973 contract's terms and benefits tothose employees. In April 1975 the employer signed thesame 1973 agreement with the same union but used a differ-ent business name. The Board found that the "employer"was the same in both instances--the changed businessname having merely reflected an alter ego. When the em-ployer was awarded a new construction subcontract in Au-gust 1975 it refused to apply the April 1975 contract toworkers employed on that new project. In disagreementwith the Administrative Law Judge on this point, the Boardfound the April 1975 agreement to be no more than a Sec-tion 8(f) "pre-hire" agreement which was:not binding on the Respondent for purposes of Section8(a)(5) until such time as the Union demonstrated that itenjoyed the support of a majorit of Respondent's em-ployees employed at the newl Ft. Riley project. [DeeCee, supra at 422 Emphasis supplied.]Moreover, in language which appears to meet and dis-pose of the General Counsel's contrary contention in thiscase, the Board stated:Furthermore, the mere fact that the Union might in-deed have represented a majority of the employees atRespondent Dee Cee's previous jobsites is of no conse-quence inasmuch as the Union must demonstrate its ma-i~ In affirming the Administrative Law Judge's finding of a Sec. 8l(aiS)violation in Haberman, supra. the Board took pains not to rel on that por-lion of the judge's opinion on which the General Counsel has placed greatreliance herein. See Haberman, supra at fn. I. There the Board rested itsaffirmance on the fact that the record affirmatively showed that the unionhad the support of the majonty of unit employees "at the time of repudl-ation."jorit'at each news jobsuie in order to nvoke the provi-sions of Section 8(a)(5) of the Act. [Id. Emphasissupplied.',The lessons of Dee (C, supra, and Irin-McAKeh', .supra,seem plain enough, and they cannot he reconciled with theGeneral Counsel's position herein. Those cases clearly re-quire a project-by-project inquiry into the majority status of'the construction labor organization which would invokerights under Section 8(a)(5) of the Act. Such an inquirymay not be aided by a "continuing presumption" of major-ity status deriving from the labor organization's majorit'status on earlier projects but, rather, requires some atirma-tive indication that the labor organization enijosed majoritsupport on the project in existence at the time of' the allegedwrongful repudiation."Other cases cited by the General Counsel. Ealt.crn I .s/-ington Builders Chapter A GC, supra, and Dll~a Builingand Construction Trades (Counil ( Islla ( ountIr ( )s.tlru -lionl Emplovers' .ssociaio,. Inc.), 164 NI.RB 938 (1967),are not inconsistent with this approach. Both cases arose inclearly distinguishable factual and legal contexts. TheBoard did not, in either case. fcus on the question of themajority status of the unions involved ivi-a-vis the hargain-ing units in question. While it is true that in each case theBoard suggested that the provisions of Section 8f) were notaddressed to the types of "successive" bargaining relation-ships therein involved, it also appears that the Board as-sumed that the unions were the majority representatives ineach unit based on the evidence reflecting an unbroken his-tory of' successive collective-bargaining agreements hichhad been successively honored. Under such circumstances,a majority of employees on a project covered bhs a givenunion contract will ordinarily he members of the union in-volved bh the employ er's routine resort to the union's hiringhall and routine application of the union-securitl clause. ilfor no other reasons. Accordingly. I do not read those casesas creating a jural presumption of the tpe urged b, theGeneral Counsel herein.Moreover. unlike the cases just discussed, as of April 24Respondent and the Union had nlt been parties to a con-'6'Citing David F Iin, al. d H'a The Intl-,lf Ael' ( tmpani. 194NLRB 52 (1971 ). entforcement dened In part 475 F 2d 1265 (3d Cir 1973). case cited by the General Counsel on brief herein. but which is otal! atodds with the proposition which he urges. It s true that the Board. In isMcKelv,. upra. found that the employer therein had violated Sec (a)(5) hsrepudiating a contract initially entered into pursuant to Sec (itI, hut it .iAcritical to that result that the union was found, n act. to hase represented amajority of the employees emplo3er's employees ho were ,aorking n theproject at the time of repudiation. See lnin tfcAcli .uprs at 53 h ,asunderscored hb the fact that the Board noted that the contract in qllet'onwould not present the employer from entering nto agreements .ith rlalunions and. [by inferencel. with no union at all "on any uhslqutn prWo-ects .so long as it did not employ at u(h proJet a 'ork hIrce iIt hich amajority were [members of the union with which the emploer hd signedthe initial pre-hire agreementsl. [Emphasls supplied]" See /lr nit AcA.supra at 53 The Supreme Court appears to hase embraced this ers dltin,tion. uh rtlenlt., in the discussion of lInn-IlcAKeli contained n tlldtContracting supra at 65RI This is not t say that "presumptions" night nt cme nlo pla is here.for example a union attains majorit support in the earlier stages oi a con-struction project or which it initially signed a prehire contract bat u here thesignatory employer repudiates the agreement and the bargaining relationshiplater on in the same project due to an asserted ioss. n the meaintime. oit Hrihmajorit) support the Board's comments in Haberman. ilprai at tn I uig-gest that such questions hase et to be finalls leiermined271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinuous unbroken bargaining relationship involving succes-sive application of union contracts at all of Respondent'sprojects: and the signing of the April 24 agreement did notconstitute a mere renegotiation in due course of an oldagreement which had expired or was about to expire. Moreaccurately, there had been no contract or bargaining rela-tionship between the parties fr almost I year prior to thesigning on April 24 of a new contract.l While, based on therule of Dee Cee, supra, this distinction would not appearmaterial in any case, it must be observed that the GeneralCounsel's characterization of the April 24 contract asmerely "successive" involves a straining of the facts.Since the record fails to indicate that the Union enjoyedthe support of a majority of the employees employed atRespondent's Brea, California, project at any time prior toRespondent's repudiation of the April 24 contract, I con-clude that such repudiation was lawful and privileged un-der Section 8(f) of the Act. See Dee Cee, supra. Accord-a" In this regard, I do not find persuasive the General Counsel's contentionthat Respondent's filing of an 8(b)(3) charge against the Union in August1977 may be treated as proof' that the Union was entitled to recognition asthe majority representative of Respondent's employees during the June 1977to April 1978 hiatus period. While the charge and the informal settlementthereof may be taken as an indication that Respondent's labor relationsrepresentative. Sullivan. believed that such a relationship existed, it is just aspossible that the charge was for the sole tactical purpose of minimizing theeffects of picketing at the time. In any case, Sullivan's "assumptions" in thisregard do not establish in law what did not otherwise exist in fact. Withequal lack of logic, it could be argued that the fact that the Union never filedan unfair labor practice charge under Sec. 8(a)(5) during the period June1977 to April 24, 1978. but. rather. resorted to picketing as the sle means ofreestablishing a relationship with Respondent may be taken as evidence thatthe Union had no right to recognition as the statutory representative ofRespondent's employees during that period.ingly. I shall recommend dismissal of the complaint in itsentirety.In view of the foregoing disposition I do not find it neces-sary to consider Respondent's secondary defenses to its re-pudiation of the April 24 agreement based on claims thatthe agreement was void because it was signed under "du-ress" and/or in response to allegedly unlawful picketing un-der Section 8(b)(4)(A) of the Act for an object proscribedby Section 8(e) of the Act.CONCI.U;SIONS ()F LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union and Local 652 are both labor organiza-tions within the meaning of Section 2(5) of the Act.3. Respondent did not commit unfair labor practices asalleged in the complaint by repudiating the April 24 con-tract and refusing to accord recognition to the Union there-after as the bargaining representative of its employees.Upon the foregoing findings of fact, conclusions of' law.and the entire record and pursuant to Section 10(c) of theAct I hereby issue the following recommended:ORDER'The complaint is dismissed in its entirety.19 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions. and Order, and all objections thereto shall he deemedwaived or all purposes,272